Citation Nr: 1442294	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-09 286	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for glaucoma of the left eye. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to January 1970.  The Veteran served in Vietnam and received the Combat Action Ribbon and Purple Heart Medal with two stars. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Local jurisdiction is currently with the RO in Oakland, California.  

The May 2008 rating decision on appeal reflects that service connection for glaucoma was denied.  In May 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A February 2013 rating decision reflects that service connection for optic nerve pallor with glaucoma of the right eye was granted, which is a total grant of the benefits sought on appeal for that eye.  The issue has been recharacterized to comport with the evidence of record.


FINDING OF FACT

Glaucoma of the left eye was aggravated by service-connected right eye optic nerve pallor with glaucoma.  


CONCLUSION OF LAW

The criteria for service connection for glaucoma of the left eye have been met.  38 U.S.C.A.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection for right eye optic nerve pallor (atrophy) with glaucoma was awarded in a February 2013 rating decision based on an August 2012 VA examination and opinion.  A January 2013 VA addendum to the opinion reflects that the progression of glaucoma is unpredictable and varies from individual to individual.  The opinion states that in individuals such as the Veteran, who already have optic nerve damage, it is reasonable to conclude that the preexisting trauma could aggravate and speed the progression of the glaucoma.  Thus, the opinion provided was that it is at least as likely as not that the service-connected right eye optic nerve pallor aggravated and/or sped the progression of the glaucoma.  This appears to apply to either eye based on a reading of the opinion as a whole.

Thus, the most probative evidence of record shows (1) the Veteran is service-connected for right eye optic nerve pallor, (2) he has a diagnosis of left eye glaucoma, and (3) his glaucoma of the left eye is aggravated by his service-connected right eye optic nerve pallor.  See 38 C.F.R. § 3.310; Allen.  Based on the totality of the lay and medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of secondary service connection for glaucoma of the left eye.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for glaucoma of the left eye, as secondary to service-connected right eye optic nerve pallor with glaucoma based on aggravation, is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


